Citation Nr: 1326455	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) with traumatic brain injury.

2.  Entitlement to an initial compensable rating for migraine headaches, and a rating greater than 10 percent on and after October 19, 2010.

3.  Entitlement to an initial compensable rating for degenerative joint disease of the left knee.

4.  Entitlement to an initial compensable evaluation for left foot, second toe, status post-fracture.

5.  Entitlement to an initial compensable evaluation for hemorrhoids.

6.  Entitlement to an initial compensable evaluation for anal fistula, and a rating greater than 10 percent on and after October 19, 2010.

7.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

8.  Entitlement to service connection for right shoulder degenerative joint disease.

9.  Entitlement to service connection for left shoulder degenerative joint disease.

10.  Entitlement to service connection for left shoulder pain and tendonitis.

11.  Entitlement to service connection for upper back pain.

12.  Entitlement to service connection for low back pain.

13.  Entitlement to service connection for right knee pain.

14.  Entitlement to service connection for recurring epididymitis.

15.  Entitlement to service connection for a brain condition with chronic vertigo and headaches.

16.  Entitlement to service connection for bilateral hearing loss.

17.  Entitlement to service connection for chronic gastritis, claimed as lactose intolerance.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel
INTRODUCTION

The Veteran served on active duty from March 1989 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a December 2009 rating decision, the RO awarded service connection for traumatic brain injury with post-concussion syndrome, rated as noncompensable, effective November 1, 2009; migraine headaches, rated as noncompensable, effective November 1, 2009; left knee degenerative joint disease, rated as noncompensable, effective November 1, 2009; left foot, second toe, status post fracture, rated as noncompensable, effective November 1, 2009; hemorrhoids, rated as noncompensable, effective November 1, 2009; and anal fistula rated as noncompensable, effective November 1, 2009.  The RO denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities; entitlement to service connection for right shoulder degenerative joint disease; entitlement to service connection for left shoulder degenerative joint disease; entitlement to service connection for upper back pain; entitlement to service connection for lower back pain; entitlement to service connection for right knee pain; entitlement to service connection for acne; entitlement to service connection for recurring epididymitis; entitlement to service connection for a brain condition with chronic vertigo and headaches; entitlement to service connection for bilateral hearing loss; entitlement to service connection for chronic gastritis, claimed as lactose intolerance; and entitlement to service connection for PTSD.

A January 2010 report of contact reflects that the Veteran requested that his claim be reopened.  The report of contact does not identify any particular claim.  However, in a February 2010 statement, the Veteran expressed his disagreement with the VA rating decision, noting that he was not examined for any of the conditions claimed.  He requested that he be provided with a VA examination addressing his claims.  Although the Veteran requested that his claim be reopened in January 2010, he did not identify any particular claim.  Moreover, the Board construes the February 2010 statement as a timely notice of disagreement with respect to the issues adjudicated in the December 2009 rating decision.  

By a July 2010 rating decision, the RO continued the prior denial of entitlement to service connection for upper back pain, low back pain, recurring epididymitis, left shoulder pain with tendonitis, left shoulder degenerative joint disease, right shoulder degenerative joint disease, right knee pain, bilateral hearing loss, and chronic gastritis.  The RO also awarded an initial evaluation of 10 percent for traumatic brain injury; granted entitlement to service connection for right shoulder strain; granted entitlement to service connection for right hand fourth metacarpal status post fracture, and assigned a noncompensable evaluation, effective November 1, 2009; granted entitlement to service connection for acne, and assigned a noncompensable evaluation, effective November 1, 2009; and granted entitlement to service connection for PTSD.  Last, the RO denied entitlement to an initial compensable rating for left knee degenerative joint disease; denied entitlement to an initial compensable evaluation for left foot second toe, status post fracture; denied entitlement to an initial compensable evaluation for hemorrhoids; and denied entitlement to an initial compensable evaluation for anal fistula.  

In an October 2010 statement, the Veteran requested that his service-connected headaches and anal fistula be reevaluated and that his claim for entitlement to service connection for a right knee disability be reviewed by a decision review officer.  Although this statement reflects the Veteran's continued disagreement with the RO's evaluations assigned to his headaches and anal fistula as well as his disagreement concerning the RO's previous denial of his claim for entitlement to service connection for a right knee disability, this statement does not suggest a request by the Veteran to withdraw his February 2010 notice of disagreement with regard to the issues decided by the December 2009 rating decision.

In an April 2011 rating decision, the RO determined that a single evaluation of 50 percent should be awarded for the Veteran's PTSD and traumatic brain injury, effective November 1, 2009; awarded a 10 percent evaluation for migraine headaches, effective October 19, 2010; and granted a 10 percent evaluation for anal fistula, effective October 19, 2010.  

In July 2011, the RO issued a statement of the case with regard to the Veteran's claim for entitlement to service connection for a right knee disability, and in September 2011, the Veteran perfected his appeal as to that issue.  Accordingly, that issue is properly before the Board at this time.  Also, as the issues of entitlement for service connection for right shoulder pain with tendonitis, entitlement to service connection for acne, and entitlement to service connection for PTSD, were granted by the RO in July 2010, that action constitutes a full grant of the benefits sought with respect to those issues.  

However, the RO has not issued a statement of the case concerning the remainder of the issues decided in the December 2009 rating decision, and as noted above, the Board accepts the Veteran's February 2010 statement as a valid notice of disagreement to all issues decided in that rating decision.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  As the notice of disagreement with respect to the issues of entitlement to an initial rating greater than 50 percent for PTSD with traumatic brain injury; entitlement to an initial compensable rating for migraine headaches, and a rating greater than 10 percent on and after October 19, 2010; entitlement to an initial compensable rating for degenerative joint disease of the left knee; entitlement to an initial compensable evaluation for left foot, second toe, status post-fracture; entitlement to an initial compensable evaluation for hemorrhoids; entitlement to an initial compensable evaluation for anal fistula, and a rating greater than 10 percent on and after October 19, 2010; entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities; entitlement to service connection for right shoulder degenerative joint disease; entitlement to service connection for left shoulder degenerative joint disease; entitlement to service connection for left shoulder pain with tendonitis; entitlement to service connection for upper back pain; entitlement to service connection for low back pain; entitlement to service connection for recurring epididymitis; entitlement to service connection for a brain condition with chronic vertigo and headaches; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for chronic gastritis remains pending, the Board must remand these issues to the RO for the issuance of a statement of the case.  

With respect to the issue of entitlement to service connection for right knee pain, which is properly before the Board at this time, remand is required for additional development.  The Veteran was provided with a VA examination with regard to his claim in June 2012.  However, review of the examination report reveals that it is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Specifically, the examination report is unclear as to whether there is a diagnosed right knee disability.  The first page of the examination report reflects a diagnosis of right knee arthritis.  However, the examiner later reported a diagnosis of normal right knee, and the report shows that examination of the right knee and X-rays of the right knee were normal.  As the examination report appears to contradict itself as to whether the Veteran has a diagnosed right knee disability, the Board finds that remand is necessary to obtain clarification from the VA examiner who performed the June 2012 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the June 2012 VA examiner.  Provide the claims file to the examiner and ensure that it is reviewed.  Following a review of the claims file, including the June 2012 VA examination report, the examiner should state whether the Veteran has a diagnosed right knee disability, to include right knee arthritis.  If no diagnosed disability is found, the examiner should explain this in light of the June 2012 VA examination report which notes a diagnosis of right knee arthritis.  If a disability is diagnosed, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability is directly related to his active duty service.  The examiner must provide a thorough explanation and rationale for all opinions provided.

2.  Notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Take appropriate action, including the issuance of a statement of the case and the notification of the Veteran's appellate rights regarding the issues of entitlement to an initial rating greater than 50 percent for PTSD with traumatic brain injury; entitlement to an initial compensable rating for migraine headaches, and a rating greater than 10 percent on and after October 19, 2010; entitlement to an initial compensable rating for degenerative joint disease of the left knee; entitlement to an initial compensable evaluation for left foot, second toe, status post-fracture; entitlement to an initial compensable evaluation for hemorrhoids; entitlement to an initial compensable evaluation for anal fistula, and a rating greater than 10 percent on and after October 19, 2010; entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities; entitlement to service connection for right shoulder degenerative joint disease; entitlement to service connection for left shoulder degenerative joint disease; entitlement to service connection for left shoulder pain with tendonitis; entitlement to service connection for upper back pain; entitlement to service connection for low back pain; entitlement to service connection for recurring epididymitis; entitlement to service connection for a brain condition with chronic vertigo and headaches; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for chronic gastritis.  38 C.F.R. § 19.26 (2012).  Remind the Veteran and his representative that, to vest the Board with jurisdiction over these issues, a timely substantive appeal to the December 2009 rating decision must be filed.  If the Veteran perfects an appeal as to any of these issues, they should be returned to the Board for appellate review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claim for entitlement to service connection for a right knee disability.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

